DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-4, 6-9, 12-19 (particularly claim 9) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 (particularly claim 7) of U.S. Patent No. 10,849,342 in view of Cheng et al [US 2014/0348987A1]. The '342 patent does not explicitly claim the sensor probe shaft not contacting the vessel (claim 9). Cheng et al teach a pressurized cooking vessel comprising a sensor probe extending through the vessel in a bore and the shaft not contacting the vessel due to the presence of the gasket (Figure 12D, #322, 170-172). It would have been obvious to one of ordinary skill in the art to incorporate the claimed non-contact sensor probe shaft into the invention of '342, in view of Cheng et al, since both are directed to methods of cooking and preserving food by use of pressurized gas, since '342 al already included sensor probe mounted through the lid assembly in a bore (claim 7) as well as a sensor sealing member (claim 8) which enabled the shaft to not contact the vessel, since pressurized cooking systems commonly included a sensor probe extending through the vessel in a bore and the shaft not contacting the vessel (Figure 12D, #322,170-171) as shown by Cheng et al, and since Cheng et al teach that removing the sensor probe from the bore permits venting of the vessel (paragraph 0121).



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth A. Smith on 6/2/21.

The application has been amended as follows: 
Claim 1, line 10 after “surface of the” delete “sensor mount” and insert –digital sensor probe--.
Claim 9, line 8 after “canning vessel” insert --, mounting the digital sensor probe in a sensor mount that is rotatably connected to the vessel body; rotating the sensor mount relative to the lid assembly such that the digital sensor probe is directed through the sensor bore being defined in the lid assembly--.
Cancel claim 11.
Claim 12, line 1 delete “11” and insert –9--.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 12-19 are allowable over the prior art.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the digital pressure canner device of independent claim 1 defines over the prior art of 
the method of canning a food with a digital pressure canner of independent claim 9 defines over the prior art of record because the prior art does not teach, suggest, or render obvious monitoring a real-time canning temperature within a pressurized canning area of a pressurized canning vessel comprising a vessel body and lid assembly using a digital sensor probe exposed to the pressurized canning area, the sensor probe extending from an outer surface of the canning vessel through a sensor bore and past an inner surface of the canning vessel the sensor probe arranged such that a shaft portion of the probe does not contact any portion of the canning vessel, mounting the digital sensor probe in a sensor mount that is rotatably connected to the vessel body; rotating the sensor mount relative to the lid assembly such that the digital sensor probe is directed through the sensor bore being defined in the lid assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
Applicant appears to argue that the gasket (#170) is part of the lid assembly of Cheng et al. However, Cheng et al clearly labeled the gasket #170 as a separate element from the lid assembly #200 of Cheng et al. In addition, the element of applicant’s invention which permitted the “non-contact” of the probe shaft was the sealing member, which was also in claim 8 of ‘342. Therefore, even though the claims of ‘342 do not explicitly recite “non-contact”, the claim element which permitted this function (ie the sealing member) was also claimed in ‘342.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an air gap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792